Citation Nr: 0501718	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  03-02 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to March 2, 2001, 
for the grant of service connection for a scar of the right 
arm with a 10 percent rating. 

2.  Entitlement to an increased evaluation for bronchitis, 
currently evaluated as 30 percent disabling.  

3.  Entitlement to an increased evaluation for neuroma, right 
median distal nerve, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1971 to March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating determination of a 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The issues of entitlement to increased evaluations for 
bronchitis and neuroma, right median distal nerve, and a 
total disability evaluation based upon individual 
unemployability, are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  In June 1975, June 1981, September 1982, March 1997, and 
July 1998 rating determinations, the RO did not assign a 
separate disability evaluation for the veteran's right 
forearm surgical scar.  The veteran did not complete an 
appeal from  any of these determinations. 

2.  On March 2, 2001, the veteran's request for an increased 
evaluation for his right arm disability was received. 

3.  The June 1975, June 1981, September 1982, March 1997, and 
July 1998 rating determinations considered the correct 
evidence and law as it then existed, and did not involve an 
error that would undebatably lead to a different result if 
such error were corrected.  


CONCLUSION OF LAW

The criteria for an effective date prior to March 2, 2001, 
for the grant of service connection for a scar of the right 
arm with a 10 percent rating have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.105, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  After reviewing the claims folder, the claimant has 
been notified of the applicable laws and regulations which 
set forth the criteria for entitlement to an effective date 
earlier than March 2, 2001, for the grant of service 
connection for a scar of the right arm.  The discussions in 
the March 2002 rating decision, the August 2002 statement of 
the case, and the December 2002, September 2003, and July 
2004 supplemental statements of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in a June 2001 
VCAA letter, the veteran was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that the June 2001 VCAA letter was sent to the 
appellant prior to the March 2002 rating decision from which 
the present appeal arises.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes a June 
2003 RO hearing.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claim. 

Analysis

Under the applicable criteria, the effective date of an award 
of disability compensation based on an original claim for 
direct service connection or a claim reopened after final 
disallowance shall be the date following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The effective date of an award of 
disability compensation based on new and material evidence 
received after a final disallowance, shall be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.  The effective date 
of award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 
3.160(e) shall be the date of receipt of the claim or the 
date entitlement arose whichever is later.  38 C.F.R. 
§ 3.400(r).  The law grants a period of one year from the 
date of the notice of the result of the initial determination 
for initiating an appeal by filing a notice of disagreement; 
otherwise, that determination becomes final and is not 
subject to the revision on the same factual basis in the 
absence of CUE.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination:  
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

In the present case, the applicable rating criteria for scars 
as in effect during the time period in question were listed 
in DCs 7803, 7804, and 7805.  For superficial and poorly 
nourished scars with repeated ulceration, a 10 percent 
evaluation was provided under Diagnostic Code 7803.  For 
superficial scars that were tender and painful on objective 
demonstration, a 10 percent evaluation was warranted under 
Diagnostic Code 7804.  Other scars were rated on limitation 
of function of the affected part.  Diagnostic Code 7805.

A review of the record demonstrates that the veteran 
sustained trauma to the right side in a motor vehicle 
accident in January 1974.  He underwent an open reduction and 
internal fixation of the radius in January 1974.  

At the time of an April 1975 VA examination, physical 
examination revealed a 20 centimeter scar over the right 
radius extending down across his carpal tunnel.  The veteran 
had full range of motion of the shoulder, elbow, and wrist.  
He was also noted to have a good grip.  Tenderness was found 
over the scar and wrist.  

In a June 1975 rating determination, the RO granted service 
connection for residuals of a distal fracture of the right 
radius and assigned a 10 percent disability evaluation.  The 
veteran was notified of this decision in July 1975 and did 
not appeal.  Thus, the decision became final.  

In December 1980, the veteran requested an increased 
evaluation for his right arm.  

At the time of a May 1981 VA examination, the veteran was 
again noted to have a scar along the radial side of the right 
forearm.  There was some keloid formation.  The scar was not 
adherent to the underlying tissue.  There was tenderness to 
palpation over the scar.  A diagnosis of residual fracture, 
right radius, was rendered.  

In a June 1981 rating determination, the RO continued the 10 
percent disability evaluation for residuals of a fracture of 
the distal radius of the right arm and assigned a 10 percent 
disability evaluation for a neuroma of the median distal 
nerve under Diagnostic Codes 7804-8715.  The veteran was 
notified of the decision in July 1981 and did not appeal.  
Thus, the decision became final.  

At the time of an August 1982 VA examination, the veteran was 
noted to have a well-healed scar on the volar and lateral 
aspect of the right forearm extending from the mid portion of 
his palm curving across the wrist joint of the anterolateral 
aspect of the forearm and running the length of the radius on 
the volar aspect of the forearm.  A September 1982 VA 
neurological examination revealed atrophy around the surgical 
scar on the forearm.  

In a September 1982 rating determination, the RO continued 
the assigned disability evaluations.  The veteran did not 
perfect his appeal and the decision became final.  

In February 1996, the veteran requested an increased 
evaluation.  Outpatient treatment records obtained in 
conjunction with the request revealed no complaints or 
findings of a painful scar.  In March 1997, the RO denied an 
increased evaluation.  The veteran was notified of this 
decision later that month and did not appeal.  

In January 1998, the veteran again requested that his claim 
be reopened.  At the time of an April 1998 VA examination, 
there was no reference to the veteran's scar.  

In a July 1998 rating determination, the RO continued the 10 
percent disability evaluations for residuals of a right 
distal fracture and for the neuroma of the right median 
distal nerve.  The veteran was notified of this decision 
later that month and did not appeal.  

In a statement received on March 2, 2001, the veteran again 
requested that his claim be reopened.  

At the time of a January 2002 VA examination, the veteran was 
noted to have a healed vertical scar on the far lateral side 
of the volar surface of the right radius.  It measured 
approximately 13 centimeters down to the crease of the wrist 
on the volar surface and then went in a lazy twist onto the 
palm.  The scar was exquisitely tender and hyperalgesic.  

In a March 2002 rating determination, the RO granted service 
connection for a scar of the right forearm and assigned an 
effective date of January 23, 2002, the date of the VA 
examination.  

In his March 2002 notice of disagreement, the veteran 
indicated that he had had this scarring since the original 
injury.  He further stated that he had certainly had this 
scar when he applied for an increased evaluation over a year 
ago.  He noted that it was not his problem that it had taken 
so long to set up an examination.  

In a December 2002 rating determination, the RO assigned an 
effective date of March 2, 2001, the date of receipt of the 
veteran's request to reopen his claim.  

At the time of his June 2003 hearing, the veteran testified 
that the site where the surgical scar was located was always 
painful and tender.  He also noted the findings at the time 
of a VA examination performed in 1982.  The veteran also 
stated that the scar had been reported at the time of 
previous and subsequent VA examinations.  He testified that 
it was his belief that a separate disability evaluation was 
warranted prior to March 2001.  

The Board must again emphasize that the Court has 
consistently stressed the rigorous nature of the concept of 
CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  CUE "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'" Fugo, 6 Vet. App. at 43.  
A disagreement with how the RO evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The Board understands the veteran's contentions.  The Board 
agrees that a separate, 10 percent rating would be applicable 
for the scar if the disability was manifested by a scar that 
is poorly nourished with repeated ulceration, a scar that is 
tender and painful on objective demonstration, or a scar that 
is otherwise causative of limitation of function on part 
affected. 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (2001); Esteban v. Brown, 6 Vet. App. 259 (1994).  

However, after reviewing the evidence over the years, the 
Board is unable to find that that any error rises to the 
standard of clear and unmistakable error.  There was evidence 
showing that the scar was tender, but as noted earlier, 
applicable rating criteria required evidence that the scar be 
tender and painful, not just tender.  It was the January 2002 
VA examination which appears to have been the first clear 
evidence that the pain was both tender and painful (described 
by the examiner as "exquisitely tender and hyperalgesic."  
In other words, the evidence offered a reasonable basis for 
the RO's determinations over prior years which did not assign 
a separate 10 percent rating for the scar.  

In sum, the facts as interpreted by the RO at the time of its 
previous denials could have lead the RO to assign a 
noncompensable evaluation under any of the codes relating to 
scars as it could be argued that the veteran's scar 
disability did not warrant a compensable evaluation.  There 
is no evidence of the type of error which compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error at the time of any prior rating determination.  


ORDER

An effective date prior to March 2, 2001, for the grant of 
service connection for a scar of the right arm with a 10 
percent rating is not warranted.  To that extent, the appeal 
is denied.  




REMAND

With regard to the veteran's claim for an increased 
evaluation for his service-connected bronchitis, the Board 
notes that while the veteran has been afforded two VA 
examinations to determine the severity of his bronchitis, 
neither examination contains sufficient evidence to properly 
rate the veteran.  Specific reference is made to the absence 
of DLCO (SB) readings.  The results of this testing is 
necessary to fully apply applicable diagnostic criteria. 

As to the veteran's claim for an increased evaluation for 
neuroma, right median distal nerve, the Board notes that 
there has been much conflict with regard to the disability 
resulting from the service-connected neuroma, right distal 
nerve.  A review of the diagnostic code under which the 
veteran is currently rated reveals that the rating criteria 
specifically involves movements of the fingers and hand.  The 
Board notes that the veteran underwent hand/finger surgery in 
September 2003.  The last available treatment records reveal 
that he was still convalescing.  

In view of the fact that the claim of entitlement to a total 
rating based on individual unemployability is intertwined 
with bronchitis and neuroma rating issues, the Board will 
defer consideration of the individual unemployability issues 
at this time. 

The veteran is hereby informed of the need to submit all 
pertinent evidence he may have in his possession.  

Accordingly, this matter is REMANDED for the following 
actions:  

1.  The RO should schedule the veteran 
for VA examination to determine the 
extent and severity of his service-
connected bronchitis.  The claims folder 
should be made available to the examiner.  
All necessary tests and studies are to be 
performed, including pulmonary function 
tests, and all findings are to be 
reported in detail.  It is essential that 
the pulmonary function study contains the 
full range of results necessary to rate 
the disability under the diagnostic 
criteria (FVC, DLCO (SB), maximum 
exercise capacity, maximum oxygen 
consumption with cardiorespiratory 
limitation).  If DLCO testing is not 
possible, the examiner should set fort 
the reasons.  Following the examination, 
the examiner is requested to render an 
opinion as to whether the veteran is 
unemployable.  If the veteran is deemed 
to be unemployable, the examiner is 
requested to render an opinion as to the 
cause of the unemployability and whether 
the veteran would be unemployable based 
solely upon his service-connected 
disabilities.

2.  The RO should also schedule the 
veteran for a VA neurological examination 
to determine the nature and severity of 
his service-connected neuroma, right 
median distal nerve, and residuals 
thereof.  The claims folder should be 
made available to the examiner.  All 
necessary tests and studies should be 
performed and all findings should be 
reported in detail.  The examiner is 
requested to render an opinion as to 
whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints.  The 
examiner should comment on the absence or 
presence of the following:  hand inclined 
to the ulnar side; the index and middle 
fingers more extended than normal; 
considerable atrophy of the muscles of 
the thenar eminence; the thumb in the 
plane of the hand (ape hand); pronation 
incomplete and defective; absence of 
flexion of index finger and feeble 
flexion of middle finger; an inability to 
make a fist; the index and middle fingers 
remain extended; an inability to flex the 
distal phalanx of thumb; defective 
opposition and abduction of the thumb, at 
right angles to palm; weakened wrist 
flexion; and pain with trophic 
disturbances.  The examiner should also 
comment on whether the veteran's 
impairment resulting from the neuroma, 
right median distal nerve, and residuals 
thereof, is mild, moderate, severe, or 
complete.  Complete detailed rationale 
should accompany each opinion that is 
rendered.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted for the bronchitis, neuroma, and 
individual unemployability issues.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


